 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9
10 Richard Powell,                                )       2:18-cv-04972-RSWL-AS
                                                  )
11                                     Plaintiff, )
                                                  )       ORDER DISMISSING CASE
12                 v.                             )
                                                  )
13    Arts Liquor Market Inc et al,               )
                                                  )
14                               Defendants.      )
                                                  )
15    ____________________________________)
16           On October 17, 2018, the Court issued an Order to Show Cause Why This Case Should
17 Not Be Dismissed for Lack of Prosecution [15] (the “OSC”). The Court ordered the plaintiff to
18 respond to the OSC no later than November 2, 2018. To date, no response to the OSC has been
19 filed. The Court notified counsel that failure to respond to the OSC might result in the
20 imposition of sanctions including dismissal of this action.
21           Accordingly, the Court hereby DISMISSES this action, without prejudice, pursuant to
22 Federal Rule of Civil Procedure 41(b) for failure to prosecute. The Clerk of the Court is
23 directed to close the file.
24           IT IS SO ORDERED.
25
      Dated: 11/5/2018                                    /s/ RONALD S.W. LEW
26                                                       HONORABLE RONALD S. W. LEW
                                                         Senior U.S. District Judge
27
28
                                                     1
